DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 15-19 directed to an invention non-elected without traverse.  
Accordingly, claims 15-19 been cancelled.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1 and 8, in addition to other limitations in the claims, the prior art fails teach, disclose or render obvious the applicant’s inventions as claimed, particularly the feature describing: 
Claim 1, a flicker suppression circuit, electrically connected to the LED module, and configured to control a conduction state of a current path passing through the LED module; and an installation detection circuit, electrically connected to the flicker suppression circuit, and configured to detect whether a foreign external impedance is electrically connected to the LED tube lamp, wherein when the foreign external 
Claim 8, a ballast detection circuit, electrically connected to the installation detection circuit, and configured to detect whether the external driving signal is provided from an electronic ballast, wherein when the foreign external impedance is detected, the detection controller issues the control signal to cause the current limiting circuit to limit the current to less than a safety value, wherein when the external driving signal is provided from the electronic ballast, the ballast detection circuit maintains the control signal at a level capable of causing the current limiting circuit to not limit the current on the power supply module no matter whether the foreign external impedance is detected
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heilman et al. (2018/0310370) discloses an LED tube lamp comprising: an LED module, configured to emit light in response to a driving current; and a power supply module, electrically connected to the LED module to provide the driving current based 
Hsia et al. (2015/0223303) and (2015/0181661) disclose an LED tube lamp comprising: an LED module, configured to emit light in response to a driving current, and a ballast detection circuit configured to detect whether an external driving signal is provided from an electronic ballast; but there is no teaching of the allowable subject matter described above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        2/9/21